Walkeb, J.,
dissenting: This Court has repeatedly held, and witb decided emphasis, tbat tbe weightiest considerations demand tbat tbe Court should adhere to its former decision in a case, where it was made witb unanimity and after full argument and consideration. Lewis v. Rountree, 81 N. C., 20; Ashe v. Gray, 90 N. C., 137; and it will not on petition, however earnestly and zealously pressed by counsel, reexamine tbe same authorities and reconsider tbe same course of reasoning in order to reverse its previous ruling. Dupree v. Insurance Co., 93 N. C., 237; Hannon v. Grizzard, 99 N. C., 161. No case ought to be reheard upon petition, unless it was decided hastily and some material point was overlooked, or some direct and controlling authority was not. called to tbe attention of tbe Court, and was overlooked by it. Watson v. Dodd, 72 N. C., 240; Hicks v. Skinner, ibid., 1; Devereux v. Devereux, 81 N. C., 12; Haywood v. Daves, ibid., 8. In Weisel v. Cobb, 122 N. C., 68, it was said tbat “rebearings of our decisions are granted only in exceptional cases, as tbe highest principles of -public policy favor a finality of litigation, and even when granted, every presumption is in favor of tbe judgment of tbe Court already rendered,” and, further, tbat where neither tbe record *14nor the briefs on the rehearing of a case disclose anything that was not apparently considered at the first hearing, the judgment will not be disturbed. The present Chief Justice, in Elmore v. R. R., 131 N. C., 576, strongly and earnestly inveighed against the prevalent and increasing tendency to ask for rehearings, and stated what he thought should be the invariable rule and the one established by more than a hundred decisions of this Court, that the purpose of a rehearing is not to consider the same facts, briefs, and authorities used on the former hearing. With all possible deference, I assert that we are doing that very thing now, as the sequel will show.
Nothing was brought forward on the rehearing but what we heard and knew before, viz., that there is some conflict in the authorities; but I do not think that I take much risk in stating that the great weight of authority in this country, if not in England, favors the judgment formerly rendered by this Court. The case was thoroughly and carefully considered by us, and it is manifest, from the opinion delivered by Justice Manning-one of the ablest and most learned, one of the most diligent and painstaking and exhaustive in investigation, of the judges who have ever sat in this Court — that no authority of importance was overlooked or disregarded. It is only a question now, as will be seen, whether we should follow our own decisions and the majority of the courts, or the minority of them. It may be remarked generally, and in Umine, that the cases cited in the opinion now filed, as supporting the decision, have no application to the special facts of this case, but were rendered upon a state of facts substantially different.
Consider the case of Giles v. Little, 104 U. S., 291, the principal one relied on in the opinion of the Court, and we find that there was personal property of a kind which would be consumed by its use, and where the expression, “whatever may remain,” is used in a limitation over, it was held as restricted to the consumable personal property, such as crops and provisions; and this testator had none of this sort. But even this view is rejected by some of the other courts, as not only changing the words, but as defeating the clearly expressed intention of the testator. In those eases where it is held that the jus dis-*15ponendi is confined to tbe life estate given by tbe will, it appeared that there was no limitation over, and tbe language and nature of tbe devise required sucb a construction. A very few courts, confounding cases like ours witb cases of tbat kind, bave been misled into bolding tbat where tbe general right to dispose of tbe property is given to tbe life tenant, witb a limitation over of what remains, it is restricted to tbe life estate and does not extend to tbe fee. Tbe fallacy of this reasoning is apparent when we consider tbat tbe life tenant has, by law, tbe right to dispose of tbe life estate, and did not require any authority or power from tbe testator to do so, and sucb a ruling makes tbe words as to tbe disposal useless and inoperative, contrary to tbe rule tbat we must sustain tbe will as a whole, giving effect to every part of it. Tbe testator having devised tbe life estate, could not unreasonably restrict tbe right to dispose of it, which is a legal incident of it, and why should we say tbat be intended to give that right which she already bad, rather than tbat which would be of some use and benefit to her? "Why should we practically strike out words, rather -than give them tbe only meaning they could reasonably bave? Tbe first and great rule in tbe exposition of wills, to which all other rales must yield, is tbat tbe intention of tbe testator, expressed in bis will, shall prevail, provided it be consistent witb tbe rules of law. Smith v. Bell, 6 Peters (U. S.), 68, and in seeking for tbe intention of tbe testator as to tbe construction or interpre'tation tbat should be placed upon ambiguous terms or clauses in a will, tbe relation of tbe parties, tbe nature and situation of tbe subject-matter, tbe purpose of tbe instrument, and tbe motives which might reasonably be sujjposed to influence him in tbe disposition of bis property, may properly be considered. (Smith v. Bell, supra; 17 Am. and Eng. Enc. of Law, 2 Ed., p. 21; 17 Cyc., 673, and cases cited in each.)
In this case it appears tbat the testator owned tbe land, which was sold to tbe defendant, John II. Green, and a mulé and wagon and, perhaps, a cart — things not consumed in their use. He gives, devises, and bequeaths all bis property, real, personal, and mixed, of every kind, to bis wife during her life, and at her death the property, or as much thereof as may then be in *16her possession, to Bettie Melton. It is evident from the words used that the testator intended to give his widow the same use and benefit of all his property. There is nothing in this will or in the character and condition of his estate, or the state of his family, which authorizes the construction that he intended to restrict the words of limitation over to the personalty or the consumable part thereof, any more than to the real property, for his words are, “the said property (that is, real, personal, and mixed), or as much thereof (that is, the same property just described, it being the only meaning of this adverb) as may be in her possession at the time of her death, is to go to Bettie Melton.” Is that not the only- natural and reasonable construction of his language ? He had the undoubted right to give her a life estate with the general power of disposal, and how more clearly could he have expressed such a purpose? When he says “the said property, or as much thereof as may be in her possession,” how can we say that he did not mean all of the property, though he said so, but only a part? Suppose, as here, he had no consumable property by which she could support herself, such as crops or provisions, and she had no funds with which to make the other property available for her support and maintenance, must she starve for the want of power under the will to convert what he did give her into productive or consumable property? Was it intended by the testator to give his widow, who was entirely dependent upon his .bounty, a stone when she needed bread ? He must be supposed to have understood the situation and to have provided for her with reference to it. The plaintiff’s own witness, E. G. Ward, testified that the property was “in such shape” that she could not make a living upon it, or it seemed to him that way* Any construction that prevents her from disposing of all the property would lead to the conclusion that her husband intended to give her something which, instead of being a benefit, would be a burden to her. It was held in Hemingway v. Hemingway, 22 Conn., 462, that the word “possessed” denotes ownership and not merely personal or corporal occupation. When the testator limited over the property — real, personal, • and mixed — “in her possession at the time of her death,” he clearly meant such as *17sbe bad not disposed of by sale or otherwise, for property which was in her actual possession, and under her control, would go to the remainderman anyhow.
It is better and safer to give effect to the words of the testator, and all of them, according to their natural sense and their accepted meaning, than to surmise that while he expressed himself broadly and comprehensively in favor of his dependent wife, so that his gift to her could take effect beneficially, he did not mean it, but something else that favors a remainderman, who was not his child, or even a blood relation, so far as appears; the first object of his care and bounty, it would seem, must be less considered than the second, so that the latter may enjoy the substantial benefit of the gift. The language of the Court in Clark v. Middlesworth, 82 Ind., 240, in construing a testamentary clause substantially like this one, is very significant in this connection: “We think it quite clear that the will of A. B. Clark gave to his widow, Mary A. Clark, a life estate in said lot, and that it also gave her, by the clearest implication, a power to dispose of the same. The words, ‘and at her death, should anything remain,’ are senseless and without meaning unless the testator intended that the tenant for life might, prior to her death, dispose of the property devised to her for life. The words show that he must have contemplated this at the time, and therefore have intended it.” And so are the words of Justice Connor in Parks v. Robinson, 138 N. C., 269: “To restrict the power of disposal of her life estate would be to nullify its effect. She had such power incident to her life estate. To confine the power of disposal to such life estate would do violence to the rule of construction that every word used by the testator should be given force.” That was held to be law by this Court, contrary to some of the authorities cited in support of the impending ruling, and, toó, where there was no ulterior limitation. How much more does the construction now placed upon this will neutralize their meaning, if it does not literally excise the words used by the testator to express his desire in respect to his’wife, who needed his help far more than the feme plaintiff. It has the effect of reading out of the *18will something that we would expect him instinctively to put into it, and reading into .it something that it would be unnatural for him to have willed, considering the admitted facts and circumstances. The difference between a gift for life with a power of disposal, express or implied, and without an ulterior limitation, and one with such a limitation, is stated in 30 Am. and Eng. Enc., pp. 737, 738, which is quoted by the Court in its opinion. In the latter case the estate is for life, and the remainder will take effect as to all property not disposed of, and as to this, the fee passes to the purchaser, the same as if the property had been given in fee, instead of for life, to the devisee and legatee; in other words, as said by Judge Pearson in Troy v. Troy, 60 N. C. (Hinsdale Ed.), 624, “the power is appurtenant to the life estate; and the estate created by its exercise will take effect out of the life estate, as well as out of the remainder.” But it is useless to continue the argument in favor of the correctness of our former decision, as’ it is so fully sustained by cases decided by courts of the highest authority, whose opinions are respected and followed everywhere, and by text-writers. “Although a devise be expressly for life of a devisee, yet if the devisee be, by other clauses of the will, permitted to use and dispose of the subject absolutely at his pleasure, or if so much as may remain undisposed of by him at his death (which implies a power of unqualified disposition) be given over at his decease, the devisee is construed, by a necessary implication of the testator’s intention, to take a fee simple.” 2 Minor’s Insts., 969, 970. So in Madden v. Madden, 2 Leigh, 377, in an able and exhaustive review of the cases on the subject, it was ruled to be settled law that, “Whenever there is an interest given, coupled with an absolute power of disposition in respect to all property of every description, real and personal, the first taker would have the absolute property, and that there was no distinction between a case of a gift for life, with a power of disposition added, and a gift to one indefinitely, with a superadded power to dispose of by deed or will.”
In Farish v. Wayman, 91 Va., 430, the estate was to Agnes Redd for life, with this provision, “Should she die without leaving a child, in that case the property, or what remains of *19the same, to go to Nancy Massie,” and it was held that she could dispose of it absolutely in fee, the Court saying: “This language cannot be reasonably construed otherwise than that the devisee under it has not only the power to use this property, but to consume it, if she will. The gift over at her death of what ‘may remain of the same’ shows that the testator intended, notwithstanding the direction that the property was to be held by the trustees named, during her natural life, that she should have the power to dispose of, consume, or spend it in her lifetime, which she could only do by being invested with the fee simple. What might remain of the same was all that was to go' over. The language forcibly implies an unlimited and unqualified power of disposition. The devisee could acquire no greater estate, nor exercise greater power over it. To put any restriction upon her absolute dominion over it would be to say that the whole, or some part of it, should go over to the second taker, when the will expressly says that only 'what may remain of the same’ shall pass to the second taker.” To the same effect is Clark v. Middlesworth, 82 Ind., 240, in which the testator gave all his real and personal estate to his wife for life, and at her death, if anything remained, the same to be divided among his heirs at law. The same Court followed this decision in Silvers v. Canary, 109 Ind., 267, where the clause of the will was substantially like that we are construing in this case. It was held that the wife, to whom the real and personal property were given for her life, had power to convey the fee in the land, and might do so without referring to the will.
It seems to me that the reasoning in Panill v. Barnes, 100 Mass., 470, is directly applicable to this case. The xoroperty willed was real and personal, and the Court said that, upon the authorities, the meaning of the phrase, if anything should remain in connection with the devise .of a remainder of real property after an estate for life, would imply a power to convey, as otherwise there could be no reason for the doubt whether the estate would remain. There are many other cases of the same purport, but as a number of them are reviewed in the former opinion of the Court, it is not necessary to comment upon them. It seems to me, also, that -this case may be distinguished from *20those cited in the opinion, of the Court by the fact that the testator uses the word “possessed” or “in ber possession,” thereby necessarily implying, not as the word “remain” or “remaining” may, perhaps, be construed, that she might dispose of some, if not all, of the property, real and personal, and it might not, at her death, be “in her possession” — that is, owned and held by her. I do not find that word used in any will construed in the cases on this subject.
If I were at liberty to discuss the evidence to be found in the record, the intention of the testator, as it was adjudged to be at the former hearing, would be made manifest. Williams v. Parker, 84 N. C., 90, and Brawley v. Collins, 88 N. C., 605, have no bearing at all upon the question in this case. They only decide that “personal property” was intended, where the word “property” was used, because of the association of the latter with other words which clearly indicated such a purpose, and in Brawley v. Collins, Chief Justice Smith said that the word “property” would embrace all hinds — real and personal and’ mixed — unless its meaning is restricted by the context, citing Foster v. Craig, 22 N. C., 199. The words in this will are more indicative of a purpose to include all kinds of property, real, personal, and mixed, for those very words are used, and they are followed by these, “the said property or as much thereof as may be in her possession at the time of her death.” The word “property,” as thus used, manifestly refers to the kind just above enumerated, and this interpretation is directly warranted by what is said in the cases just cited. So that they are authorities, in my judgment, against the present conclusion of the Court. Each case must be determined by its own facts. Where, therefore, it appears from the context of the will under construction that the testator, in using the word “property,” referred to both kinds, real and personal, the word, as this Court said, must have that meaning. That is our case exactly. If the words of the will, when considered with the context, or with the circumstances surrounding the testator at the time it was written, show that he must have intended to include real estate in the term “property,” it must have that meaning, and this should be so even though there are consumable things.
*21I may be permitted to add to the authorities above cited, the recent case of Underwood v. Cave, 179 Mo., 1, decided by one of the ablest courts of the Union, and in which I find the following: “It is my will that the property, real and personal, hereby bequeathed to my wife, shall be hers absolutely during her natural life, to use and enjoy as she may see proper, and at her death, if there should be anything left, my will is that it be vested and applied to the use of the Lone Jack Baptist Church, used as may be thought most conducive to the advancement of the Christian religion.” It was held that the wife took a life estate, with superadded power to dispose of the fee, and that the exercise of the power by her cut out the remain-derman. So in Burford v. Aldridge, 165 Mo., 419, we find a still stronger authority and a case more like ours. The clause of the will was as follows: “I will, devise, and bequeath to my beloved wife, Sarah, all of my property, personal, real, and mixed, that may be left after paying the above bequests, to use and manage as she may deem best as long as she may live; and at her death, I desire and so will, that what may be left of my estate after her death shall be- divided equally between my two brothers, Emsley 'Wharton and John Gr. Wharton, and my sister, Eliza Plummer, and by brother-in-law, D. W. Burford.” In commenting on this language in the will, Judge Valiant says: “But under this will the widow was entitled to consume as much of the estate as she desired, the body as well as the product. And, ,on the other hand, if she lived within the rents and interest and left a surplus of that, there is at least room for contention that such surplus would not have gone to her administrator on her death, but to the remainderman under the will. Therefore, whilst she was in a sense a trustee of the property for the use of the remaindermen, yet she had a very substantial interest in it, and the remaindermen could not call her to account or restrict her in amount in what she chose to expend for her own gratification, even though it consumed the whole estate, as long as good faith was preserved.” “If we seek .admittance into the family circle and learn the relations apd feelings of the testator towards each of the beneficiaries of his bounty” and follow the controlling rule in the construction of *22wills, to which all technical rules should give way, and give effect to the true intention of the testator, as the same may be gathered from the whole instrument, if not violative of some established rule of law, and in arriving at that intention, if we take into account the relation of the testator, not only, as we have said, his relations to the beneficiaries, but also the conditions and circumstances surrounding him at the time of the execution of his will, reading it, as near as may be, from his standpoint, and giving full effect, if possible, to every clause and portion of it, we cannot conclude otherwise than that he ■intended his wife to be the first object of his bounty and to provide for her a comfortable and sufficient support, without hampering her in the use and enjoyment of the property, but allowing her to deal with it, in her own way, as her necessities might require, and leaving only what might be left of it to the remaindermen.
It is said, though, that there was error in the former decision, because we overlooked the fact that the deed to Green did not refer to the will or the power. This is a misapprehension as to the nature of this power of disposal. “It has repeatedly been held that where a person having power to convey the fee-simple estate, and also having a life estate or other interest, executed a conveyance of the fee, the deed will be referred to the execution of the power (or jus ¿UsponendÜ), because otherwise it cannot take full effect according to its terms.” 31 Cyc., 1125. The case referred to in the opinion of the Court is presented where there is an .estate which is coupled with a power disconnected therewith, in which the donee has no beneficial interest.- In such a case it will be presumed that the deed is intended to pass the interest and not to execute the power, unless the latter is in some way referred to in it. Besides, in this case, we are dealing with the jus disponendi, and not with a technical power, or a naked, power of appointment. The case of Grace v. Perry, 197 Mo., 550, is directly in point and holds that no reference to the will was necessary to constitute a good and valid exercise of the power. See, also, Underwood v. Cave, supra.
*23It is suggested that Towles v. Fisher, 77 N. C., 437, is an authority for the position that the deed of the testator’s widow conveys only a life estate, because it does not refer to the power contained in the will. That case is in perfect accord with the law, as I have before stated it to be. In Towles v. Fisher the testator conferred upon his wife, Priscilla, the power of appointment to “charitable or religious” uses and, by a codicil, the power to sell and dispose of any part of the land by and with the consent and advice of his executors, and the Court very correctly held that it was necessary to have the consent of the executors and to refer to the power in her deed, for otherwise it would only pass the life estate. But it cannot be successfully argued from the construction of the provision of that will, that a reference to the will in her deed was required in order to a valid exercise of Mrs. Williams’ right of alienation or jus disponendi, for that is what it is, and all that it is. If we hold otherwise, it seems to me, with all due deference, that we will be out of line with the controlling authorities upon the subject, both text-writers and cases. But it is very evident from the language of the Court in Towles v. Fisher that the words, “all the property, real and personal, belonging to my estate, which may be in her possession at the time of her decease (shall go oyer) and be equally divided between James and Mary Col-lum,” would have conferred upon his wife, Priscilla, the absolute right of alienation in fee, but for the other provisions which are inconsistent with the existence of such a right and which are not in the will of W. B. Williams, the testator in this case. It would not have been necessary, in order to meet the contention of the plaintiffs in that case, to have referred to the express and inconsistent power given by the will to be exercised only with the consent of the executors, if the Court had thought that she did not have the right of disposal under the words of the will which we have quoted. The clear inference from the course of Justice Rodman’s reasoning is that such words would confer the right to sell and convey in fee; otherwise he would have sufficiently answered the argument of the plaintiffs by simply stating that it did not, irrespective of any other clauses of the ydll.
*24We have not adverted to the fact, which was mentioned in our former opinion, that this is an action of waste, alleged to have been committed on the land devised, and is not one for the recovery of the tract of land which was received by the widow in exchange, or as the consideration for the land she conveyed. Surely, the testator did not intend to subject her to an action for waste.
My conclusion is that the former decision, being right, should be approved, and that the petition should be dismissed.
HoiiE, J., concurs in the dissenting opinion of Wai/ker, J.